COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  THERESA RUEBBLING,                             §
  INDIVIDUALLY AND AS HEIR OF                                     No. 08-22-00068-CV
  VICTORIA RANGEL, DECEASED,                     §
                                                                     Appeal from the
  Appellant,                                     §
                                                                   421st District Court
  v.                                             §
                                                               of Caldwell County, Texas
  FOREMOST COUNTY MUTUAL                         §
  INSURANCE COMPANY,                                           (Trial Court No. 21-0-421)
                                                 §
  Appellee.

                                        JUDGMENT

       The Court has considered this cause on the Appellee’s Motion to Dismiss Appeal for Want

of Jurisdiction and concludes the motion should be granted and the appeal should be dismissed for

want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We further order

Appellant pay the costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF JULY, 2022.



                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley JJ.